EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher D. Agnew on 03/09/2021.



1. (currently amended) A method, implemented by a renderer device, for delivering a multimedia content, the multimedia content including at least one second content, the method comprising, during rendering of the multimedia content:
detecting, by the renderer device, a start of the second content;
performing, by the renderer device, a fast-forward with a controlled variable speed during the rendering of the second content, in which the speed is controlled such that at least one representative frame of the second content is completely rendered;
detecting, by the renderer device, an end of the second content; and
stopping, by the renderer device, the fast-forward.
2. (previously presented) The method of claim 1, further comprising monitoring metadata associated with the multimedia content.
3. (original) The method of claim 2, wherein the metadata contain information related to:
the start and end time of the second content;
the position of the representative frame in the second content.
4. (original) The method of claim 2, wherein the multimedia content is a video stream and the metadata includes manifest files.
5. (original) The method of claim 2, wherein the multimedia content is a broadcast content and the metadata is embedded in-band or out-of-band.

7. (original) The method of claim 1, wherein the speed of fast-forward is controlled according to an exponential distribution if the second content includes at least one representative frame positioned only at the beginning of the second content.
8. (original) The method of claim 1, wherein the speed of fast-forward is controlled according to a negative exponential distribution if the second content includes at least one representative frame positioned only at the end of the second content.
9. (original) The method of claim 1, wherein, when the second content includes a plurality of representative frames distributed at a plurality of positions of the second content, the method includes:
splitting the second content into a plurality of samples, in which each representative frame is positioned at the end of a corresponding sample; and
controlling the speed of fast-forward according to a negative exponential distribution within each sample.
10. (original) The method of claim 1, wherein the speed of fast-forward depends on the duration of the second content.

(currently amended) A renderer device, for delivering a multimedia content, the multimedia content including at least one second content, the renderer device comprising at least one processor configured, during rendering of the multimedia content, to:
detect a start of the second content;
perform a fast-forward with a controlled variable speed during the rendering of the second content, in which the speed is controlled such that at least one representative frame of the second content is completely rendered;
detect an end of the second content; and
stop the fast-forward.
12. (previously presented) The renderer device of claim 11, wherein the renderer device is set-top box or a television set or a digital video recorder, DVR, or a tablet or a smart-phone.
13. (currently amended) A non-transitory computer-readable medium storing computer-executable instructions to enable a computer to:
detect a start of a second content,
wherein a multimedia content includes the second content;
perform a fast-forward with a controlled variable speed during rendering of the second content, in which the speed is controlled such that at least one representative frame of the second content is completely rendered;
detect an end of the second content; and
stop the fast-forward.

15. (previously presented) The method of claim 1, wherein the speed of fast-forward is controlled according to an exponential distribution.
16. (previously presented) The method of claim 1,
wherein the multimedia content is a live program, and
wherein performing the fast-forward comprises rendering a portion of the multimedia to catch up with the live program.
17. (previously presented) The renderer device of claim 11, wherein the at least one processor is further configured to monitor metadata associated with the multimedia content.
18. (previously presented) The renderer device of claim 11, wherein the at least one processor is further configured, when the second content includes a plurality of representative frames distributed at a plurality of positions of the second content, to:
split the second content into a plurality of samples, in which each representative frame is positioned at the end of a corresponding sample; and
control the speed of fast-forward according to a negative exponential distribution within each sample.

20. (previously presented) The renderer device of claim 11,
wherein the multimedia content is a live program, and
wherein performing the fast-forward comprises rendering a portion of the multimedia to catch up with the live program.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to teach or to reasonably disclose “performing, by the renderer device, a fast-forward with a variable controlled speed during the rendering of the second content, in which the speed is controlled such that at least one representative frame of the second content is completely rendered” as recited in the independent claims-this limitation taken as a whole with the other limitations recited in the independent claims makes the case allowable. Iggulden the closest prior art of record teaches that a scan that allows for human perception of a rendered content [Para. 7-8] and further Iggulden in [Para. 19] suggests that it may be desirable to control the forward scan so that the content will be perceivable, however, Iggulden fails to reasonably disclose or suggest that the speed of the scan be varied to support the human perception of the representative frame of the commercial content nor for the perception of at least one representative frame of one or more of the commercials/second content to be completely rendered as recited in the independent claims.  Iggulden does not disclose performing, by the renderer device, a fast-forward with a variable controlled speed during the rendering of the second content, in which the speed is controlled such that at least one representative frame of the second content is completely rendered as recited in the independent claims.





Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANTHONY BANTAMOI/Examiner, Art Unit 2423